PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 15/839,644
Filing Date: 12 Dec 2017
Appellant(s): Benjamin-Deckert et al.



__________________
Dominic M. Kotab
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed 1/28/2021.

(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated 9/9/2020 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”

(2) Response to Argument
	I. Group 1 – Claims 1, 2, and 5: The Rejection of Claim 1 Warrants Reversal For Failure to Establish a Prima Facie Obviousness Thereof Under 35 U.S.C. Section 103.
	A. The Rejection of Claim 1 Fails to Establish that the Art of Record Teaches or Suggests Each and Every Element Thereof.
	Appellant’s Argument:
	The appellant argues (see the first paragraph on page 8 through the second to last paragraph on page 9) that the cited prior art references do not teach or suggest either a primary key-name or an associated key-value.
	Examiner’s Response:
	The Examiner respectfully disagrees.  The applicant argues that the mere mention of a key-value pair in the reference does not teach the claim limitation.  The Examiner respectfully disagrees.  Appellant's arguments fail to comply with 37 CFR 1.111(b) because they amount to a general allegation that the claims define a patentable invention without specifically pointing out how the language of the claims ipsissimis verbis test, i.e., identify of terminology is not required.  As shown above in the 35 USC 103 rejections, the prior art reference(s) perform(s) the same functionality of the claim limitations in the prior art reference Abadi illustrates in Figures 3a and 3b as well as cited sections of column 5, lines 20-40 and 46-50 and column 6, lines 27-39 illustrate the storage of the initial data as <attribute name, value> which is represented as name-value pair or key-value pair, where the inputted data is stored in a structured database, such as table 304, with the key name ‘url’ being used for the dataset, with the respective values uniquely identifying the data associated with particular URLs.  In this example, the ‘url’ key name would represent the primary key name, similar to appellant’s paragraph [0085] which states that in one embodiment, the ‘primary key-name is used for all records stored in a data set in a structured database’, thus Abadi’s ‘url’ key is used for all records stored in the structured database (represented in Figure 3b as table 304) with the actual url (e.g. www.sample-site.com being representative of the value of the key, or key-value).  Therefore, as can be seen, the cited combination of references teach, or fairly suggest, the claim limitations as recited.

Appellant’s Argument:
	The appellant argues (see the last paragraph on page 9) that a Non-Final Office Action mailed December 12, 2019 stated that Abadi does not teach various limitations including “obtaining a first key pair, comprising a primary key-value name associated with a first key-value; hashing the first key-value to obtain a hash value” and thus based on that Office Action, the Appellant argues that the Examiner admits that the Abadi reference does not teach the primary key-name and associated first key-value limitation.
	Examiner’s Response:
	The Examiner respectfully disagrees.  As an initial matter, the Examiner notes that the current Examiner has made no such statements in the Non-Final Rejection mailed on 5/7/2020 and the outstanding Final Rejection mailed 9/9/2020.  The Office Action in question was from a different Examiner, and as shown in the previous two Office Actions, the facts discussed and illustrated in those Office Actions illustrate that Abadi does teach the claim limitation in question.  The Examiner notes the applicant’s argument focuses on two limitations including the hashing limitation which, as noted in the various Office Actions, is taught based on the combination of references and not Abadi alone.  Therefore, the Examiner finds appellant’s argument as not being persuasive and the respective rejections still stand.

Appellant’s Argument:
	The appellant argues (see the first paragraph on page 10 through the last paragraph on page 10) that the Svec reference does not cure the deficiency as discussed above since “Svec does not supplement Abadi to teach or suggest” the first key pair comprising a primary key-name and associated key-value.
	Examiner’s Response:
	The Examiner respectfully disagrees.  As discussed above, the Abadi reference illustrates the various name-value pair, attribute-value pair, and/or key-value pair (see column 6, lines 27-30) where Figures 3a and 3b show an example of storing the data into a structured database with a primary key name of ‘url’ and having various associated key-values.  Svec complements the teachings since Svec illustrates in paragraphs [0013] and [0031] the usage of key-value pairs and using those values to generate a hash for the key-value pair to assist the system for real time updating/storage of the data as well as retrieval and analysis of the data even if the data is for a very large dataset (see Svec, paragraph [0001]).  Therefore, as discussed above with respect to the previous argument, the cited prior art references teach, or fairly suggest, the claim limitations as recited.


B. The Rejection of Claim 1 Fails the Second Element of Prima Facie Obviousness Because No Skilled Artisan Would be Reasonably Motivated to Attempt Combining or Modifying the Art of Record as Proposed in the Rejection
	Appellant’s Argument:
	The appellant argues (see the first paragraph on page 11 through the first whole paragraph on page 12) that the record does not establish an explicit analysis persuasively demonstrating why a skilled artisan would be reasonably motivated to attempt the proposed combination and/or modification of the art of record.
	Examiner’s Response:
	The Examiner respectfully disagrees.  The applicant argues that the rejection is based on ‘impermissibly conclusory reasoning’ and that without “teaching or suggesting each and every element of the claims, a rejection cannot show that a skilled artisan would be motivated to combine the art of record without having all of the elements of the claim available.  Further, the appellant argues that an assertion of a general benefit to the system provides insufficient motivation for a skilled artisan to combine or modify teachings of the art of record.  In response to appellant’s argument that there is no teaching, suggestion, or motivation to combine the references, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  In this case, as shown in the 35 USC 103 rejections, the teachings of Abadi have been modified to incorporate the usage of hashing of key-value pairs as a means to quickly search and identify data records associated with the hash ID as discussed in Svec’s paragraphs [0013] and [0026] which allows the efficient storage and retrieval of information utilizing hashes, such as with a hash table, that allows for time-series or other data that has large quantities of data for the same key-value pair to be stored and retrieved while minimizing system resources with the storage and retrieval of such data.  Additionally, Svec’s usage of the hash ID as means for indexing allow for users to search/query for data without necessarily knowing the underlying data format/structure, thus making it more user friendly by allowing greater number of users to utilize the system rather than database experts.  As such, as shown per the Examiner’s analysis, as well as the discussions of the prior art reference Svec, one of ordinary skilled in the art would be motivated to utilized hashing techniques for indexing and retrieval of data as discussed in the 35 USC 103 rejections.  Further, as discussed above, the combination of the prior art references teach or suggest all the claim limitations as recited and thus the combination of references, as discussed herein, is proper and the respective 35 USC 103 rejections still stand.


C. The Rejection of Claim 1 Fails to Allege Specific Reasons Why a Skilled Artisan Would have a Reasonable Expectation that the Proposed Modification/Combination of the Art of Record Would Produce a Successful Result.
	Appellant’s Argument:
	The appellant argues (see the fourth from last paragraph on page 12 through the top of page 13) that the combination of the prior art lacks any allegation as to why a skilled artisan might expect to achieve a successful result.
	Examiner’s Response:
	The Examiner respectfully disagrees.  From reviewing the prior art references, it is clear from the combination that the primary reference stores the input data into a structured database where Svec illustrates the usage of a hash value as means to help organize/index large datasets for efficient search, retrieval, and analysis of the data.  The hashing of Svec is being used for the same purpose, i.e. generating a hash value and using that with a hash table for indexing purposes for search and retrieval of data.  As can be seen, the augmenting of the teachings of Abadi to incorporate indexing with hashes would work as intended and illustrated in the teachings from Svec.  Therefore, the appellant’s arguments are not convincing and the 35 USC 103 rejections based on the combination of Abadi and Svec still stand.


II. Group 2 – Claims 7, 8, and 11: The Rejection of Claim 7 Warrants Reversal For Failure to Establish a Prima Facie Obviousness Thereof Under 35 U.S.C. Section 103.
Appellant’s Argument:
	The appellant argues (see the first whole paragraph on page 13 through the last paragraph on page 13) that claim 7 and any other claims depending upon claim 7 are allowable based on similar reasons as set forth above with respect to the arguments of claim 1.
	Examiner’s Response:
	The Examiner respectfully disagrees.  As shown from the above discussion, the combination of the cited prior art references teach, or fairly suggest, all the claim limitations as recited.  Therefore, for reasons discussed in the 35 USC 103 rejections of the claims, and also as discussed above, the appellant’s arguments are not convincing and the respective 35 USC 103 rejections still stand.


III. Group 3 – Claims 13, 14, and 17: The Rejection of Claim 13 Warrants Reversal For Failure to Establish a Prima Facie Obviousness Thereof Under 35 U.S.C. Section 103.
Appellant’s Argument:
	The appellant argues (see the first whole paragraph on page 14 through the fourth paragraph on page 14) that claim 13 and any other claims depending upon claim 13 are allowable based on similar reasons as set forth above with respect to the arguments of claim 1.
	Examiner’s Response:
	The Examiner respectfully disagrees.  As shown from the above discussion, the combination of the cited prior art references teach, or fairly suggest, all the claim limitations as recited.  Therefore, for reasons discussed in the 35 USC 103 rejections of the claims, and also as discussed above, the appellant’s arguments are not convincing and the respective 35 USC 103 rejections still stand.


IV. Group 4 – Claims 19 and 20: The Rejection of Claim 19 Warrants Reversal For Failure to Establish a Prima Facie Obviousness Thereof Under 35 U.S.C. Section 103.
A. The Rejection of Claim 19 Fails to Establish that the Art of Record Teaches or Suggests Each and Every Element Thereof.
	Appellant’s Argument:
	The appellant argues (see the bottom of page 14 through the last paragraph on page 16) that (1) the cited prior art references do not teach or suggest generating a primary key-name or associating the primary key-name with a set of data records that includes the unstructured data record; and generating a primary key-value that is associated with the unstructured data record by incrementing an integer value by one and selecting a resulting value; and (2) the Examiner is conflating the definitions of “primary key-name” and the “primary key-value”.
	Examiner’s Response:
	The Examiner respectfully disagrees.  With regard to the first argument, as illustrated in the 35 USC 103 rejections and also from the above discussions, the Abadi reference illustrates datasets that have name-value, key-value, attribute-value pairs (see Abadi, column 6, lines 27-33) where, the combination of both Abadi in view of Vishniac teach the claim limitations in general with citations of Abadi at column 12, lines 24-30 and the teachings from Vishniac at paragraphs [0002] and [0029] which illustrate data loading from Abadi that can result with schemas being updated over time with new columns/keys being added where Vishniac illustrate that the new column can be generated for a primary key that is a synthetic key that can comprise a value that is based on sequentially incremented integers.  Thus, the combination illustrates teaching the generation of the primary key-name (synthetic key) as well as its associated primary key-value (synthetic key value); therefore, as can be seen, the combination teaches or fairly suggests the claim limitations as recited.
	With regard to the second argument about conflating the definitions of the claim terms, the applicant cites sections of the Vishniac reference and concludes that Vishniac only teaches assigning unique values and does not illustrate a primary key-name distinct from a primary key-value.  However, based on the cited sections of Vishniac, including paragraph [0029], the system generates a synthetic key (i.e. primary key, or primary key-name) where Vishniac indicates that the primary key is a field of a record, where the field has an identifier or name.  Although different terms are used, the Examiner notes that the requirements for patentability is not an ipsissimis verbis test, i.e., identify of terminology is not required.  As shown above in the 35 USC 103 rejections, the prior art reference(s) perform(s) the same functionality of the claim limitations in that as can be seen from the combination of references, the system uploads unstructured data and can create a new column for the data where that column/primary key-name (Abadi, column 12, lines 26-28) can be a synthetic key (primary key-name) (see Vishniac, paragraph [0029]) where a synthetic key value is also generated and associated with the data record.  Therefore, since the prior art references illustrate the creation of a synthetic key (primary key-name) that is assigned to the data record as well as the generation of synthetic key values (primary key-value) similar to appellant’s specification describing primary key-name (ID field) and primary key-value (“0001”) as illustrated in paragraph [0066] of appellant’s specification, the functionality of both the claim limitations and the cited prior art references appear to be similar and thus the cited prior art references do, in fact, teach or fairly suggest the cited claim limitations as recited..




B. The Rejection of Claim 19 Fails the Second Element of Prima Facie Obviousness Because No Skilled Artisan Would be Reasonably Motivated to Attempt Combining or Modifying the Art of Record as Proposed in the Rejection
	Appellant’s Argument:
	The appellant argues (see the first paragraph on page 17 through the second paragraph on page 18) that the record does not establish an explicit analysis persuasively demonstrating why a skilled artisan would be reasonably motivated to attempt the proposed combination and/or modification of the art of record.
	Examiner’s Response:
	The Examiner respectfully disagrees.  This argument is substantially similar to the argument presented in Group 1, section B.  For similar reasons discussed above, as shown per the Examiner’s analysis above, as well as the discussions of the prior art reference Svec, one of ordinary skilled in the art would be motivated to utilized hashing techniques for indexing and retrieval of data as discussed in the 35 USC 103 rejections.  Further, as discussed above, the combination of the prior art references teach or suggest all the claim limitations as recited and thus the combination of references, as discussed herein, is proper and the respective 35 USC 103 rejections still stand.

C. The Rejection of Claim 19 Fails the Third Element of Prima Facie Obviousness Because No Skilled Artisan Would Reasonably Expect that the Proposed Combination or Modification of the Art of Record Would Produce a Successful Result.
	Appellant’s Argument:
	The appellant argues (see the third from last paragraph on page 18 through the first whole paragraph of page 19) that the combination of the prior art lacks any allegation as to why a skilled artisan might expect to achieve a successful result.
	Examiner’s Response:
	The Examiner respectfully disagrees.  From reviewing the prior art references, it is clear from the combination that the primary reference stores the input data into a structured database where Svec illustrates the usage of a hash value as means to help organize/index large datasets for efficient search, retrieval, and analysis of the data.  The hashing of Svec is being used for the same purpose, i.e. generating a hash value and using that with a hash table for indexing purposes for search and retrieval of data.  As can be seen, the augmenting of the teachings of Abadi to incorporate indexing with hashes would work as intended and illustrated in the teachings from Svec.  Therefore, the appellant’s arguments are not convincing and the 35 USC 103 rejections based on the combination of Abadi and Svec still stand.


V. Group 5 – Claim 23: The Rejection of Claim 23 Warrants Reversal For Failure to Establish a Prima Facie Obviousness Thereof Under 35 U.S.C. Section 103.
A. The Rejection of Claim 23 Fails to Establish that the Art of Record Teaches or Suggests Each and Every Element Thereof.
	Appellant’s Argument:
	The appellant argues (see the third from last paragraph on page 19 through the second whole paragraph on page 21) that (1) the cited prior art references do not teach or suggest generating a primary key-name or associating the primary key-name with a set of data records that includes the unstructured data record; and generating a primary key-value that is associated with the unstructured data record by incrementing an integer value by one and selecting a resulting value; and (2) the Examiner is conflating the definitions of “primary key-name” and the “primary key-value”.
	Examiner’s Response:
	The Examiner respectfully disagrees.  This argument presented by the appellant is substantially similar to the argument presented above with regard to Group 4, section A.  For substantially similar reasons discussed above, the respective arguments are not persuasive.  To summarize, the combination illustrates teaching the generation of the primary key-name (synthetic key) as well as it’s associated primary key-value (synthetic key value); therefore, since the prior art references illustrate the creation of a synthetic key (primary key-name) that is assigned to the data record as well as the generation of synthetic key values (primary key-value) similar to appellant’s specification describing primary key-name (ID field) and primary key-value (“0001”) as illustrated in paragraph [0066] of appellant’s specification, the functionality of both the claim limitations and the cited prior art references appear to be similar and thus the cited prior art references do, in fact, teach or fairly suggest the cited claim limitations as recited.

B. The Rejection of Claim 23 Fails the Second Element of Prima Facie Obviousness Because No Skilled Artisan Would be Reasonably Motivated to Attempt Combining or Modifying the Art of Record as Proposed in the Rejection
	Appellant’s Argument:
	The appellant argues (see the second to last paragraph on page 21 through the second to last paragraph on page 22) that the record does not establish an explicit analysis persuasively demonstrating why a skilled artisan would be reasonably motivated to attempt the proposed combination and/or modification of the art of record.
	Examiner’s Response:
	The Examiner respectfully disagrees.  This argument is substantially similar to the argument presented in Group 1, section B.  For similar reasons discussed above, as shown per the Examiner’s analysis above, as well as the discussions of the prior art reference Svec, one of ordinary skilled in the art would be motivated to utilized hashing techniques for indexing and retrieval of data as discussed in the 35 USC 103 rejections.  Further, as discussed above, the combination of the prior art references teach or suggest all the claim limitations as recited and thus the combination of references, as discussed herein, is proper and the respective 35 USC 103 rejections still stand.

C. The Rejection of Claim 23 Fails the Third Element of Prima Facie Obviousness Because No Skilled Artisan Would Reasonably Expect the Proposed Combination or Modification of the Art of Record Would Produce a Successful Result.
	Appellant’s Argument:
	The appellant argues (see the last paragraph on page 22 through the third from last paragraph of page 23) that the combination of the prior art lacks any allegation as to why a skilled artisan might expect to achieve a successful result.
	Examiner’s Response:
	The Examiner respectfully disagrees.  From reviewing the prior art references, it is clear from the combination that the primary reference stores the input data into a structured database where Svec illustrates the usage of a hash value as means to help organize/index large datasets for efficient search, retrieval, and analysis of the data.  The hashing of Svec is being used for the same purpose, i.e. generating a hash value and using that with a hash table for indexing purposes for search and retrieval of data.  As can be seen, the augmenting of the teachings of Abadi to incorporate indexing with hashes would work as intended and illustrated in the teachings from Svec.  Therefore, the appellant’s arguments are not convincing and the 35 USC 103 rejections based on the combination of Abadi and Svec still stand.


VI. Group 6 – Claim 3: The Rejection of Claim 3 Warrants Reversal For Failure to Establish a Prima Facie Obviousness Thereof Under 35 U.S.C. Section 103.
	Appellant’s Argument:
	The appellant argues (see the second from last paragraph on page 23 through the first whole paragraph on page 24) that claim 3 is allowable over the combination based on (1) the dependency of claim 3 upon claim 1 as discussed above; and (2) the limitations in claim 3 are similar to those of claim 19 where the prior art does not teach those limitations as discussed above with regard to claim 19.
	Examiner’s Response:
	The Examiner respectfully disagrees.  As seen from the above discussions, the prior art references teach or fairly suggest the claim limitations of claim 1.  With regard to the generating limitations that are similar to claim 19, as seen from the above discussion, the combination of the prior art references, including the Vishniac reference teach, or fairly suggest, the limitations as recited.  Therefore, the respective 35 USC 103 rejection still stands as discussed above.

VII. Group 7 – Claim 9: The Rejection of Claim 9 Warrants Reversal For Failure to Establish a Prima Facie Obviousness Thereof Under 35 U.S.C. Section 103.
	Appellant’s Argument:
	The appellant argues (see the fourth from last paragraph on page 24 through the third from last paragraph on page 24) that claim 9 is allowable over the combination based on the claim’s dependency upon the parent claim which was discussed above. 
	Examiner’s Response:
	The Examiner respectfully disagrees.  As shown from the above discussion, the combination of the cited prior art references teach, or fairly suggest, all the claim limitations of the parent claim as recited.  Therefore, for reasons discussed in the 35 USC 103 rejections of the claims, and also as discussed above, the appellant’s arguments are not convincing and the respective 35 USC 103 rejections still stand.

VIII. Group 8 – Claim 15: The Rejection of Claim 15 Warrants Reversal For Failure to Establish a Prima Facie Obviousness Thereof Under 35 U.S.C. Section 103.
	Appellant’s Argument:
	The appellant argues (see the second from last paragraph on page 24 through the top paragraph on page 25) that claim 15 is allowable over the combination based on the claim’s dependency upon the parent claim which was discussed above. 
	Examiner’s Response:
	The Examiner respectfully disagrees.  As shown from the above discussion, the combination of the cited prior art references teach, or fairly suggest, all the claim limitations of the parent claim as recited.  Therefore, for reasons discussed in the 35 USC 103 rejections of the claims, and also as discussed above, the appellant’s arguments are not convincing and the respective 35 USC 103 rejections still stand.


IX. Group 9 – Claim 4: The Rejection of Claim 4 Warrants Reversal For Failure to Establish a Prima Facie Obviousness Thereof Under 35 U.S.C. Section 103.
	Appellant’s Argument:
	The appellant argues (see the first and second whole paragraphs on page 25) that claim 4 is allowable over the combination based on the claim’s dependency upon the parent claim which was discussed above. 
	Examiner’s Response:
	The Examiner respectfully disagrees.  As shown from the above discussion, the combination of the cited prior art references teach, or fairly suggest, all the claim limitations of the parent claim as recited.  Therefore, for reasons discussed in the 35 USC 103 rejections of the claims, and also as discussed above, the appellant’s arguments are not convincing and the respective 35 USC 103 rejections still stand.

IX. Group 9 – Claim 4: The Rejection of Claim 4 Warrants Reversal For Failure to Establish a Prima Facie Obviousness Thereof Under 35 U.S.C. Section 103.
	Appellant’s Argument:
	The appellant argues (see the first and second whole paragraphs on page 25) that claim 4 is allowable over the combination based on the claim’s dependency upon the parent claim which was discussed above. 
	Examiner’s Response:
	The Examiner respectfully disagrees.  As shown from the above discussion, the combination of the cited prior art references teach, or fairly suggest, all the claim limitations of the parent claim as recited.  Therefore, for reasons discussed in the 35 USC 103 rejections of the claims, and also as discussed above, the appellant’s arguments are not convincing and the respective 35 USC 103 rejections still stand.


X. Group 10 – Claim 10: The Rejection of Claim 10 Warrants Reversal For Failure to Establish a Prima Facie Obviousness Thereof Under 35 U.S.C. Section 103.
	Appellant’s Argument:
	The appellant argues (see the second to last paragraph on page 25 through the last paragraph on page 25) that claim 10 is allowable over the combination based on the claim’s dependency upon the parent claim which was discussed above. 
	Examiner’s Response:
	The Examiner respectfully disagrees.  As shown from the above discussion, the combination of the cited prior art references teach, or fairly suggest, all the claim limitations of the parent claim as recited.  Therefore, for reasons discussed in the 35 USC 103 rejections of the claims, and also as discussed above, the appellant’s arguments are not convincing and the respective 35 USC 103 rejections still stand.

XI. Group 11 – Claim 16: The Rejection of Claim 16 Warrants Reversal For Failure to Establish a Prima Facie Obviousness Thereof Under 35 U.S.C. Section 103.
	Appellant’s Argument:
	The appellant argues (see the first two paragraphs on page 26) that claim 16 is allowable over the combination based on the claim’s dependency upon the parent claim which was discussed above. 
	Examiner’s Response:
	The Examiner respectfully disagrees.  As shown from the above discussion, the combination of the cited prior art references teach, or fairly suggest, all the claim limitations of the parent claim as recited.  Therefore, for reasons discussed in the 35 USC 103 rejections of the claims, and also as discussed above, the appellant’s arguments are not convincing and the respective 35 USC 103 rejections still stand.

XII. Group 12 – Claim 6: The Rejection of Claim 6 Warrants Reversal For Failure to Establish a Prima Facie Obviousness Thereof Under 35 U.S.C. Section 103.
	Appellant’s Argument:
	The appellant argues (see the third and fourth paragraphs on page 26) that claim 6 is allowable over the combination based on the claim’s dependency upon the parent claim which was discussed above. 
	Examiner’s Response:
	The Examiner respectfully disagrees.  As shown from the above discussion, the combination of the cited prior art references teach, or fairly suggest, all the claim limitations of the parent claim as recited.  Therefore, for reasons discussed in the 35 USC 103 rejections of the claims, and also as discussed above, the appellant’s arguments are not convincing and the respective 35 USC 103 rejections still stand.


XIII. Group 13 – Claim 12: The Rejection of Claim 12 Warrants Reversal For Failure to Establish a Prima Facie Obviousness Thereof Under 35 U.S.C. Section 103.
	Appellant’s Argument:
	The appellant argues (see the last paragraph on page 26 through the first whole paragraph on page 27) that claim 12 is allowable over the combination based on the claim’s dependency upon the parent claim which was discussed above. 
	Examiner’s Response:
	The Examiner respectfully disagrees.  As shown from the above discussion, the combination of the cited prior art references teach, or fairly suggest, all the claim limitations of the parent claim as recited.  Therefore, for reasons discussed in the 35 USC 103 rejections of the claims, and also as discussed above, the appellant’s arguments are not convincing and the respective 35 USC 103 rejections still stand.

XIV. Group 14 – Claim 18: The Rejection of Claim 18 Warrants Reversal For Failure to Establish a Prima Facie Obviousness Thereof Under 35 U.S.C. Section 103.
	Appellant’s Argument:
	The appellant argues (see the third from last paragraph on page 27 through the second from last paragraph on page 27) that claim 18 is allowable over the combination based on the claim’s dependency upon the parent claim which was discussed above. 
	Examiner’s Response:
	The Examiner respectfully disagrees.  As shown from the above discussion, the combination of the cited prior art references teach, or fairly suggest, all the claim limitations of the parent claim as recited.  Therefore, for reasons discussed in the 35 USC 103 rejections of the claims, and also as discussed above, the appellant’s arguments are not convincing and the respective 35 USC 103 rejections still stand.


XV. Group 15 – Claim 21: The Rejection of Claim 21 Warrants Reversal For Failure to Establish a Prima Facie Obviousness Thereof Under 35 U.S.C. Section 103.
	Appellant’s Argument:
	The appellant argues (see the last paragraph on page 27 through the first paragraph on page 28) that claim 21 is allowable over the combination based on the claim’s dependency upon the parent claim which was discussed above. 
	Examiner’s Response:
	The Examiner respectfully disagrees.  As shown from the above discussion, the combination of the cited prior art references teach, or fairly suggest, all the claim limitations of the parent claim as recited.  Therefore, for reasons discussed in the 35 USC 103 rejections of the claims, and also as discussed above, the appellant’s arguments are not convincing and the respective 35 USC 103 rejections still stand.

XVI. Group 16 – Claim 22: The Rejection of Claim 22 Warrants Reversal For Failure to Establish a Prima Facie Obviousness Thereof Under 35 U.S.C. Section 103.
	Appellant’s Argument:
	The appellant argues (see the second and third paragraphs on page 28) that claim 22 is allowable over the combination based on the claim’s dependency upon the parent claim which was discussed above. 
	Examiner’s Response:
	The Examiner respectfully disagrees.  As shown from the above discussion, the combination of the cited prior art references teach, or fairly suggest, all the claim limitations of the parent claim as recited.  Therefore, for reasons discussed in the 35 USC 103 rejections of the claims, and also as discussed above, the appellant’s arguments are not convincing and the respective 35 USC 103 rejections still stand.


XVII. Group 17 – Claim 24: The Rejection of Claim 24 Warrants Reversal For Failure to Establish a Prima Facie Obviousness Thereof Under 35 U.S.C. Section 103.
	Appellant’s Argument:
	The appellant argues (see the last two paragraphs on page 28) that claim 24 is allowable over the combination based on the claim’s dependency upon the parent claim which was discussed above. 
	Examiner’s Response:
	The Examiner respectfully disagrees.  As shown from the above discussion, the combination of the cited prior art references teach, or fairly suggest, all the claim limitations of the parent claim as recited.  Therefore, for reasons discussed in the 35 USC 103 rejections of the claims, and also as discussed above, the appellant’s arguments are not convincing and the respective 35 USC 103 rejections still stand.

XVIII. Group 18 – Claim 25: The Rejection of Claim 25 Warrants Reversal For Failure to Establish a Prima Facie Obviousness Thereof Under 35 U.S.C. Section 103.
	Appellant’s Argument:
	The appellant argues (see the first two whole paragraphs on page 29) that claim 25 is allowable over the combination based on the claim’s dependency upon the parent claim which was discussed above. 
	Examiner’s Response:
	The Examiner respectfully disagrees.  As shown from the above discussion, the combination of the cited prior art references teach, or fairly suggest, all the claim limitations of the parent claim as recited.  Therefore, for reasons discussed in the 35 USC 103 rejections of the claims, and also as discussed above, the appellant’s arguments are not convincing and the respective 35 USC 103 rejections still stand.




For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,
Marc Somers
/MARC S SOMERS/Primary Examiner, Art Unit 2159                                                                                                                                                                                                        2/24/2021

Conferees:
/Mariela Reyes/Supervisory Patent Examiner, Art Unit 2159                                                                                                                                                                                                        
Ryan Stiglic
/RYAN M STIGLIC/Primary Examiner 
Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.